DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on February 26, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vertical Memory With Simplified Integration.

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 4A, claims 1-20) in the reply filed on May 13, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-12, 14, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2011/0031630). 
	Claim 1, Hashimoto discloses (Figs. 1, 3B and 11B) a vertical memory device, comprising: 	a first structure (WL1-WL4, plurality of electrode layers, Para [0016]) on (WL1-WL4 on 10) a substrate (10, substrate, Para [0016]), the first structure including gate patterns (WL1-WL4, electrodes are gates, Para [0029]) spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate to form a plurality of layers (WL1-WL4 are spaced apart from each other vertically); 	a second structure (45/44, stopper layer/titanium silicide, Para [0037], [0060]) connected to the first structure (44 is connected to WL1-WL4, Para [0035]) , the second structure including pad patterns (under broadest reasonable interpretation (BRI) 44 may be considered a pad) electrically connected to the gate patterns of a respective one of the layers (Since 44 is conductive it is electrically connected to respective electrode of WL1-WL4) ; 	a channel structure (Fig. 1, 20, silicon body functions as channel, Para [0024]) passing through the gate patterns (20 passes through WL1-WL4); and 	a first contact plug (second rightmost 50, contact electrode, Para [0038]) passing through the second structure (50 passes through 45) and electrically connected with a pad pattern of one of the layers (50 is electrically connected to 44 of a respective layer), wherein the first contact plug is electrically insulated from gate patterns of other layers (50 is insulated from other WL3-WL4 if it is connected to WL2 for example), 	wherein at least one bent portion is included at each of a sidewall of the channel structure and a sidewall of the first contact plug (Fig. 1, 30 can have a bent portion, Fig. 3B, 50 can have a bent portion).	Claim 3, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, wherein an upper surface of the channel structure and an upper surface of the first contact plug are 50 and 20 are above SG/DSG and would lie on a same plane).	Claim 7, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising: 	a third structure (46, interlayer insulating layer, Para [0037]) spaced apart from the second structure (portions of 46 are spaced apart from 45/44) and the third structure including an insulation material (46 is insulating layer, Para [0037]); and 	a second contact plug (leftmost 50) passing through the third structure (leftmost 50 passes through 46), and the second contact plug including a bent portion at a sidewall thereof (Fig. 3B, 50 can have bent portion).	Claim 8, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 7, further comprising:  	20a first upper wiring (Fig. 1, BL, plurality of bit lines, Para [0019]) on the channel structure (BL is on 20), the first upper wiring electrically connected to the channel structure (20 connected to BL, Para [0026]); and 	a second upper wiring on the second contact plug, the second upper wiring electrically connected to the second contact plug (50 connects WL to an upper interconnect not shown, Para [0041]).	Claim 9, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising an insulating interlayer (46, interlayer insulating layer, Para [0037]) covering the first structure and the second structure (46 covers WL1-WL4 and 45/44), and wherein an upper surface of the insulating interlayer is coplanar with upper surfaces of each of the channel structure and the first contact plug (Fig. 11B, upper surface of 50 is coplanar with upper surface of 46 and Fig. 1 shows upper surface of 20 is coplanar with lower surface of BL where upper surface of 46 lies).Claim 10, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 9, wherein the bent portion of the channel structure is positioned between the first structure and the insulating interlayer (bent portion of 20 is positioned between a portion of WL1-WL4 and 46 which isn’t shown in Fig. 1), and the bent portion of the first contact plug is positioned between the second structure and the interlayer insulating layer (Fig. 3B, bent portion of 50 is between 46 and 44).	Claim 11, Hashimoto discloses (Figs. 1, 3B and 11B) a vertical memory device, comprising:	a circuit pattern (BG/BGT, back gate/back gate transistor, Para [0028]) on (BG/BGT formed on 10) a substrate (10, substrate, Para [0016]); 	a base pattern (BG is silicon with doping, Para [0017]) and a base insulation layer (BG has an insulating layer not shown, Para [0017]) on the circuit pattern; 	a first structure (WL1-WL4, plurality of electrode layers, Para [0016]) on (WL1-WL4 on BG) the base pattern, the first structure including gate patterns (WL1-WL4, electrodes are gates, Para [0029]) spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate (WL1-WL4 are spaced apart from each other vertically), and the gate patterns extending in a first direction parallel to the upper surface of the substrate (WL1-WL4 extends horizontally which is parallel to upper surface of 10)	a second structure (45/44, stopper layer/titanium silicide, Para [0037], [0060]) connected to the first structure (44 is connected to WL1-WL4, Para [0035]) , the second structure including pad patterns (under broadest reasonable interpretation (BRI) 44 may be considered a pad)  in separate layers (44 are in separate layers), wherein the pad patterns are electrically connected to the gate patterns of a same layer (Since 44 is conductive it is electrically connected to respective electrode of WL1-WL4) ; 	a channel structure (Fig. 1, 20, silicon body functions as channel, Para [0024]) passing through the gate patterns (20 passes through WL1-WL4), and the channel structure extending in the vertical direction (20 extends in vertical direction); and50, contact electrode, Para [0038]) passing through the second structure (50 passes through 45) and electrically connected with a pad pattern of one of the layers (50 is electrically connected to 44 of a respective layer), and the first contact plug extending in a vertical direction (50 extends in vertical direction), 	wherein an upper surface of the channel structure and an upper surface of the first contact plug are coplanar with each other (Fig. 1 and 11B, both upper surfaces of 50 and 20 are above SG/DSG and would lie on a same plane).	Claim 12, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 11, further comprising at least one bent portion at least one of a sidewall of the channel structure and a sidewall of the first contact plug (Fig. 1, 20 can have a bent portion, Fig. 3B, 50 can have a bent portion).	Claim 14, Hashimoto discloses (Figs. 1, 3B and 11B) The vertical memory device of claim 11, further comprising an insulating interlayer (46, interlayer insulating layer, Para [0037]) covering the first structure and the second structure (46 covers WL1-WL4 and 45/44), and 	wherein an upper surface of the insulating interlayer is coplanar with upper surfaces of at least one of the channel structure and the first contact plug (Fig. 11B, upper surface of 50 is coplanar with upper surface of 46 and Fig. 1 shows upper surface of 20 is coplanar with lower surface of BL where upper surface of 46 lies).	Claim 17, Hashimoto discloses (Figs. 1, 3B and 11B) a vertical memory device, comprising:	a first structure (WL1-WL4, plurality of electrode layers, Para [0016]) on (WL1-WL4 on 10) a substrate (10, substrate, Para [0016]), the first structure including gate patterns (WL1-WL4, electrodes are gates, Para [0029]) spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate (WL1-WL4 are spaced apart from each other vertically), and the gate patterns extending in a first direction parallel to the upper surface of the substrate (WL1-WL4 extends horizontally which is parallel to upper surface of 10)45/44, stopper layer/titanium silicide, Para [0037], [0060]) connected to the first structure (44 is connected to WL1-WL4, Para [0035]) , the second structure including pad patterns (under broadest reasonable interpretation (BRI) 44 may be considered a pad)  in separate layers (44 are in separate layers) and electrically connected to the gate patterns of a same layer (Since 44 is conductive it is electrically connected to respective electrode of WL1-WL4);	a channel structure (Fig. 1, 20, silicon body functions as channel, Para [0024]) passing through the gate patterns (20 passes through WL1-WL4), and the channel structure extending in the vertical direction (20 extends in vertical direction);  	a first contact plug (second rightmost 50, contact electrode, Para [0038]) passing through the second structure (50 passes through 45) and electrically connected with a pad pattern of one of the layers (50 is electrically connected to 44 of a respective layer), and the first contact plug extending in a vertical direction (50 extends in vertical direction), wherein the first contact plug is electrically insulated from gate patterns of other layers (50 is insulated from other WL3-WL4 if it is connected to WL2 for example),	a third structure (46, interlayer insulating layer, Para [0037]) spaced apart from the second structure (portions of 46 are spaced apart from 45/44); and 	a second contact plug (leftmost 50) passing through the third structure (leftmost 50 passes through 46), and the second contact plug passing through the third structure (leftmost 50 passes through 46) , and the second contact plug extending in a vertical direction (leftmost 50 extends in vertical direction),	wherein an upper surface of the channel structure and an upper surfaces of the first contact plug and the second contact plug are coplanar with each other (Fig. 1 and 11B, both upper surfaces of 50 and 20 are above SG/DSG and would lie on a same plane).	Claim 18, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 17, 20 can have a bent portion, Fig. 3B, 50 can have a bent portion).	Claim 20, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising a circuit pattern (BGT, back gate transistor, Para [0028]) formed on the substrate (BGT on 10), the circuit pattern disposed under the first structure and the second structure (BGT is under WL1-WL4 and 45/44); 	wherein each of the first contact plug and the second contact plug are electrically connected to the circuit pattern (BGT is part of BG which is connected to WL1-WL4 which is connected to 50s, Para [0017] –[0022]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2011/0031630) in view of Tanaka (US 2011/0220987).	Claim 4, Hashimoto discloses the vertical memory device of claim 1.	Hashimoto does not explicitly disclose wherein a lower surface of the channel structure is higher than a lower surface of the first contact plug.	However, Tanaka discloses (Figs. 2A-2C) wherein a lower surface (lower surface of 20) of a channel structure (20, channel body, Para [0033]) is higher (lower surface of 20 of higher than lower 69) than a lower surface of a first contact plug (69, contact plug, Para [0050]).	Therefore it would have been obvious of one of ordinary skill in the art before the effective filing date to apply the teachings of Tanaka as the contact plug is used to punch through the insulating layer to reach the back gate and would have a lower surface than the channel (Tanaka, Para [0050]).	 Claim 5, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising: 	a circuit pattern (BG/BGT, back gate/back gate transistor, Para [0028]) formed on the substrate (BG/BGT formed on 10); and 	a base pattern (BG is silicon with doping, Para [0017]) and a base insulation layer (BG has an insulating layer not shown, Para [0017]), wherein the first structure and the second structure are formed on the base pattern or the base insulation layer (WL1-WL4 and 45/44 are formed on BG).	Hashimoto does not explicitly disclose a lower pad electrically connected to the circuit pattern;	However, Tanaka discloses (Fig. 2A) a lower pad (61, interconnection, under BRI considered pad, Para [0025]) electrically connected (61 is connected to Tr) to a circuit pattern (Tr, transistor, Para [0025]).	Therefore it would have been obvious of one of ordinary skill in the art before the effective filing date to apply the teachings of Tanaka as the interconnection layer allows for connection to peripheral elements of the memory device (Tanaka, Para [0024] –[0025]).	Claim 15, Hashimoto discloses the vertical memory device of claim 11.	Hashimoto does not explicitly disclose wherein a lower surface of the channel structure contacts an upper surface of the base pattern, and the first contact plug passes through the base insulation layer, and wherein a lower surface of the first contact plug is disposed lower than the lower surface of the channel structure.	However, Tanaka discloses (Figs. 2A-2B) a lower surface of a channel structure (20, channel 20 contacts upper surface of BG) an upper surface of a base pattern (BG, silicon layer with impurity, Para [0028]), and a first contact plug (69, contact plug, Para [0050]) passes (69 passes through lowermost 25) through a base insulation layer (25, insulating layers, Para [0046]), and wherein a lower surface of the first contact plug is disposed lower than the lower surface of the channel structure (lower surface of 69 is disposed lower than lower surface of 20).	Therefore it would have been obvious of one of ordinary skill in the art before the effective filing date to apply the configuration of Tanaka’s vertical memory as it can reduce cost of manufacturing (Tanaka, Para [0065]).	Claim 16, Hashimoto discloses the vertical memory device of claim 11.	Hashimoto does not explicitly disclose further comprising a lower pad electrically connected to the circuit pattern, and wherein a sidewall of the first contact plug contacts a portion of the pad pattern, and a lower surface of the first contact plug contacts the lower pad.	However, Tanaka discloses (Figs. 2A-2B) a lower pad (65, metal silicide layer, under BRI considered pad, Para [0026]) electrically connected (65 connected to BG) to a circuit pattern (BG, back gate, Para [0028]), and wherein a sidewall of a first contact plug (69, contact plug, Para [0050]) contacts (69 corresponding to 50 of Hashimoto would contact 44) of  a portion of the pad pattern (44 as taught by Hashimoto), and a lower surface of a first contact plug contacts the lower pad (lower surface of 69 contacts 65).	Therefore it would have been obvious of one of ordinary skill in the art before the effective filing date to apply the configuration of Tanaka’s vertical memory as it can reduce cost of manufacturing (Tanaka, Para [0065]).	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2011/0031630) in view of Tanaka (US 2011/0220987) alternative rejection.
Claim 5, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising: 	a circuit pattern (BG/BGT, back gate/back gate transistor, Para [0028]) formed on the substrate (BG/BGT formed on 10).	Hashimoto does not explicitly disclose a lower pad electrically connected to the circuit pattern; and 	a base pattern and a base insulation layer on the lower pad, wherein the first structure and the second structure are formed on the base pattern or the base insulation layer.	However, Tanaka discloses (Figs. 2A-2B) a lower pad (65, metal silicide layer under BRI is considered a pad, Para [0026]) electrically connected (65 is connected to BG) to a circuit pattern (BG/25, back gate/insulating layer, Para [0028]); and 	a base pattern (BG, silicon layer with impurity, Para [0028]) and a base insulation layer (lowermost 25, insulating layer, Para [0028]) on the lower pad (BG/25 is on 65), wherein a first structure (WL, plurality of conductive layers, Para [0028]) and the second structure are formed on the base pattern or the base insulation layer (45/44 of Hashimoto would be disclosed on BG).	Therefore it would have been obvious of one of ordinary skill in the art before the effective filing date to apply circuit pattern of Tanaka as it provides a connection pathway from the peripheral circuitry to the memory array (Tanaka, Para [0024] – [0025]).	Claim 6, Hashimoto in view of Tanaka discloses the vertical memory device of claim 5.	Tanaka discloses (Fig. 2A-2B) wherein a lower surface of the channel structure (20, channel body which corresponds to 20 of Hashimoto) contacts the base pattern (lower surface of 20 contacts BG), and a lower surface of the first contact plug (69, contact plug which corresponds to 50 of Hashimoto) contacts the lower pad (lower surface of 69 contacts 65).
Allowable Subject Matter
Claims 2, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








						/ISMAIL A MUSE/                                                                                       Primary Examiner, Art Unit 2819